United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Hauppauge, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-722
Issued: July 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2013 appellant filed a timely appeal from an October 3, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he has more than seven percent
impairment of the left leg for which he received a schedule award.
FACTUAL HISTORY
On June 6, 2008 appellant, then a 54-year-old special agent, injured his left knee while
performing a physical fitness assessment in the performance of his duty. OWCP accepted the
1

5 U.S.C. § 8101 et seq.

claim for an internal derangement of the left knee. Appellant previously injured his left knee in
1997 and underwent an arthroscopy with a medial and lateral partial meniscectomy in 2004. He
retired from the employing establishment on July 31, 2010.
On July 14, 2010 appellant filed a claim for schedule award compensation for his left leg.
In a June 21, 2010 report, Dr. Jeffrey N. Guttman, a Board-certified orthopedic surgeon, noted
findings on examination and opined that appellant reached maximum medical improvement.
Under the State of New York Workers’ Compensation Board Medical Guidelines, he opined that
appellant had 22.5 percent impairment of the left lower extremity.
In an August 6, 2010 letter, OWCP advised appellant and Dr. Guttman that medical
evidence needed to rate permanent partial impairment was to be under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). No additional medical evidence was received.
By decision dated September 13, 2010, OWCP denied appellant’s schedule award claim
on the basis that there was insufficient medical evidence to support permanent impairment.
On May 30, 2011 appellant requested reconsideration. In a May 24, 2011 report,
Dr. Guttman noted the history of injury, provided examination findings and opined that appellant
reached maximum medical improvement. He reviewed appellant’s previous work-related left
knee injuries in 1997 and 2002 and surgical history of radial medial meniscus tear resection in
1997 and resection of the posterior horn medial meniscus and posterior lateral meniscus tear in
2004. Dr. Guttman opined that appellant had 10 percent final combined impairment under the
sixth edition of the A.M.A., Guides. He listed various sections under Chapter 16 of the A.M.A.,
Guides and indicated that a permanent impairment worksheet was attached. A permanent
impairment worksheet, however, is not of record.
On September 17, 2011 Dr. Andrew A. Morcola, an OWCP medical adviser, reviewed
the statement of accepted facts and medical documentation from Dr. Guttman. While
Dr. Guttman indicated that appellant had 10 percent left lower extremity impairment secondary
to the left knee injury, he did not address how the impairment rating was made. Dr. Morcola
noted that there was no impairment worksheet from Dr. Guttman.
In a January 10, 2012 letter, OWCP requested that Dr. Guttman provide clarification as to
how he made his impairment rating under the sixth edition of the A.M.A., Guides.
In a January 19, 2012 report, Dr. Guttman noted the history of injury and examination
findings. He opined that appellant had post-traumatic arthritis in the left knee and reached
maximum medical improvement. Based on the State of New York Workers’ Compensation
Board Medical Guidelines, Dr. Guttman opined that appellant had 30 percent lower extremity
impairment of his left leg, 10 percent mild defect of flexion and extension, 10 percent
chondromalacia patella and 10 percent medial and lateral meniscal excision.
OWCP referred appellant, along with a statement of accepted facts and the medical
record, to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a second opinion evaluation
to determine the extent of permanent impairment under the A.M.A., Guides, if any. In a
March 22, 2012 report, Dr. Sultan opined that appellant reached maximum medical improvement
2

and had five percent impairment of the left lower extremity. This was based on a combination of
the fifth edition of the A.M.A., Guides, New York State Guidelines and McBride’s Guide to
Permanent Disability.
In a June 4, 2012 report, OWCP’s medical adviser found that Dr. Sultan erroneously
referred to the fifth edition of the A.M.A., Guides, the New York State Guidelines and the
McBrides Guide to Permanent Disability. He could not replicate how Dr. Sultan rated five
percent impairment. The medical adviser opined that Dr. Sultan’s March 22, 2010 report was of
no value and recommended a second opinion examination by a physician familiar with the sixth
edition of the A.M.A., Guides.
On July 10, 2012 appellant was referred for a second opinion examination by
Dr. David A. Benatar, a Board-certified orthopedic surgeon. In an August 14, 2012 report,
Dr. Benatar noted the history of injury, reviewed the statement of accepted facts and the medical
record and presented findings on examination. In terms of range of motion, he used a
goniometer and found 116 to 118 degrees of flexion and full extension. Dr. Benatar noted
tenderness to the patella consistent with arthritis as well as some joint line tenderness consistent
with arthritis. No atrophy, decrease in strength or sensory changes were noted. Subjective
complaints of pain and discomfort were noted and that appellant avoids running secondary to
pain. Dr. Benatar diagnosed status post multiple injuries to the left knee with resultant arthritis.
He opined that appellant reached maximum medical improvement. Under the sixth edition of the
A.M.A., Guides, Dr. Benatar opined that appellant had seven percent impairment. Under Table
16-3, page 511, he used primary knee joint arthritis and assigned it class 1 with a default value of
seven percent. Dr. Benatar assigned grade modifier Functional History (GMFH) of 1 based on
mild antalgic gait and grade modifier Physical Examination (GMPE) of 1 based on mild
decreased range of motion. Dr. Benatar found a grade modifier Clinical Studies (GMCS) were
not applicable as the x-rays were used in the diagnosis class. He applied the net adjustment
formula, (GMFH-CDX) (1-1)+ (GMPE-CDX) (1-1) + (GMCS-CDX) (N/A) and found a net
adjustment of zero. Thus, with a net adjustment of zero, appellant had a final grade of C or six
percent final impairment.
On September 11, 2012 Dr. Henry J. Malieto, an OWCP medical adviser, reviewed the
medical evidence of record, including Dr. Benatar’s August 14, 2012 report. He opined that
appellant reached maximum medical improvement on August 14, 2012, the date of Dr. Benatar’s
report. The medical adviser concurred with Dr. Benatar’s rating of seven percent impairment
calculation under the sixth edition of the A.M.A., Guides.
In a decision dated October 3, 2012, OWCP granted appellant a schedule award for seven
percent impairment of the left leg. The period of the award ran for 20.16 weeks for the period
August 14, 2012 to January 2, 2013.

3

LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing federal regulations3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.4 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 For decisions issued after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition will be used.7 It is well established that
in determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.8
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.9 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
Appellant’s claim was accepted by OWCP for an internal derangement of the left knee.
He previously injured his left knee in 1997 and had arthroscopic procedures, including medial
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Ausbon N. Johnson, 50 ECAB 304 (1999).

5

Supra note 4.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP’s procedure provides that the impairment rating of
a given scheduled member should include any preexisting permanent impairment of the same member or function.
9

A.M.A., Guides 494-531.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

and lateral partial meniscectomy in 2004. Appellant claimed a schedule award. OWCP granted
him a schedule award for seven percent impairment to the left lower extremity on the basis of
primary knee joint arthritis.
Appellant provided several reports from Dr. Guttman, who offered impairment ratings
under the State of New York Workers’ Compensation Board Medical Guidelines. The medical
evidence necessary to support a schedule award includes a physician’s report that provides a
detailed description of the impairment.11 Dr. Guttman did not provide an adequate description of
the impairment. Moreover, the Board has held that a medical report that does not describe the
basis for the impairment rating or refer to specific tables in the A.M.A., Guides is of diminished
probative value.12 Dr. Guttman referenced a state workers’ compensation statute without
discussing the A.M.A., Guides or otherwise describing the basis for an impairment. In a May 24,
2011 report, he opined that appellant had 10 percent left lower extremity impairment under the
sixth edition of the A.M.A., Guides. While he cited to several sections, Dr. Guttman did not
explain how he rated impairment. The medical adviser reviewed Dr. Guttman’s report and could
not determine how he made his impairment calculation. While Dr. Guttman indicated that an
impairment worksheet was provided, it is not of record. His impairment rating are of diminished
probative value.
In a March 22, 2012 report, Dr. Sultan, a second opinion examiner, determined that
appellant had five percent impairment of the left lower extremity. However, he provided his
impairment rating in accordance with the fifth edition of the A.M.A., Guides. As noted above,
this report is of limited probative value as it is not based on the proper sixth edition of the
A.M.A., Guides.
On August 14, 2012 Dr. Benatar found that appellant had seven percent impairment to
the left leg under the sixth edition of the A.M.A., Guides. He rated class 1 impairment due to
primary knee joint arthritis.13 Dr. Benatar found that appellant’s functional history was grade 1
due to mild antalgic gait.14 He further determined that the physical examination was grade 1 due
to mild decrease range of motion.15 Dr. Benatar also determined that clinical studies grade
modifier was not applicable as the joint space narrowing on x-rays was used in the diagnosis
class.16 Under the net adjustment formula, (GMFH-CDX) (1-1) + (GMPE-CDX) (1-1) +
(GMCS-CDX) (N/A) results in a net adjustment of 0. This represents grade C or seven percent
left lower extremity impairment for primary knee joint arthritis. OWCP’s medical adviser
reviewed Dr. Benatar’s report and found it consistent with the A.M.A., Guides. It establishes
that appellant has no more than seven percent impairment to the left lower extremity for which
he received a schedule award.
11

See James E. Jenkins, 39 ECAB 860 (1988); id. at Chapter 2.808.6(c) (August 2002).

12

See Mary L. Henninger, 52 ECAB 408 (2001).

13

A.M.A., Guides 511 Table 16-3.

14

Id. at 516 Table 16-6.

15

Id. at 517 Table 16-7.

16

Section 16.3, pages 515-16.

5

On appeal, appellant argues that Dr. Guttman’s May 24, 2011 impairment rating found
greater impairment. As noted, Dr. Guttman failed to make an impairment rating referring to the
sixth edition of A.M.A., Guides. Appellant also argues that he is entitled to a schedule award
based on his previous meniscal injury and surgery.
The A.M.A., Guides explain that, on the basis of diagnosis, the condition is assigned to a
specific class in the regional grid. Reliability of the diagnosis is essential and should be
consistent with clinical history and findings at the time of the impairment assessment. The
A.M.A., Guides also caution that surgery does not necessarily result in an impairment rating
unless it is a factor that contributes to placing a diagnosis within a class. Surgical intervention is
only relevant if it alters the functional status of the condition evaluated at maximum medical
improvement (MMI).17 Dr. Benatar chose to rate appellant’s left knee impairment for the
primary diagnosis of arthritis, the Board concludes that Dr. Benatar’s evaluation, based upon the
primary diagnosis of arthritis, at the time of MMI, constitutes the weight of the medical
evidence.
Appellant also submitted new evidence on appeal. However, the Board lacks jurisdiction
to review such evidence for the first time on appeal.18
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than seven percent
impairment of the left lower extremity for which he received a schedule award.

17

Section 16.2a 499.

18

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

